DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on 20 NOV 2020 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 NOV 2020.
This application is in condition for allowance except for the presence of claims 13-20 directed to inventions non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers Rippstein ‘700 (U.S. PGPub 2006/0243700) to be the closest prior art to the claimed invention.  As regards Claim 1:
Rippstein ‘700 teaches a method of manufacturing a mask (PG 0002), comprising:
forming a first conductive layer on a substrate (PG 0024, 0026, copper is clad on one side of a molybdenum substrate);
forming a second conductive layer on the first conductive layer (PG 0024, 0026, copper is clad on the other side of the molybdenum substrate; Claim 1 as presented does not require the first and second layers to be in direct contact), the second conductive layer having at least one opening therethrough that exposes at least one part of the first conductive layer (PG 0028-0029, holes may be etched through both copper layers and the molybdenum layer); and
forming a plating layer on the first conductive layer and the second conductive layer (PG 0028, electroplating of nickel onto the non-resist-covered copper).
Rippstein ‘700 does not fairly teach or suggest the following limitations of Claim 1:
oxidizing the exposed part of the first conductive layer through the at least one opening of the second conductive layer (there is no evidence in Rippstein ‘700 that the etching steps are carried out such that etchant would enter through one layer of copper to etch the other layer of copper, and even if it did there is no evidence that the etchants necessarily oxidize the copper); and 
removing the first conductive layer and the second conductive layer from the plating layer resulting in the mask that is comprised of the plating layer (the nickel layers stay firmly attached to the copper layers at the end of the process).
Further search and consideration has not found a reference or combination of references, alone or in combination with Rippstein ‘700, that teach or suggest every .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712